SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF For the Month of May, Commission File Number: 33-99284 STENA AB (PUBL) (Translation of registrant's name into English) MASTHUGGSKAJEN, SE-, SWEDEN (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FýForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934: YesoNoý If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-.………… SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 29, 2009 By: /s/ Staffan Hultgren Name: Staffan Hultgren Title: Director of Business Administration and Principal Financial Officer Stena AB and Consolidated Subsidiaries Forward-looking statements This Form 6-K includes statements that are, or may be deemed to be, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities
